Case 1:17-cr-00190-TWP-TAB Document 227 Filed 12/07/20 Page 1 of 2 PageID #: 1144




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
                                 Plaintiff,            )
                                                       )
                            v.                         )     No. 1:17-cr-00190-TWP-TAB
                                                       )
   VICTOR BOYD,                                        ) -01
                                                       )
                                 Defendant.            )

              Entry Denying Motion to Reduce Sentence under the First Step Act

          Defendant Victor Boyd sent the Court a letter asking the Court to reduce his sentence

   under the First Step Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194

   (2018). See Dkt. 198. The Court construed the letter as a motion to reduce his sentence under

   the First Step Act and appointed counsel to represent him. Dkt. 198. Counsel appeared but

   withdrew. Dkts. 200, 212, 213.

          On October 19, 2020, the Court gave Mr. Boyd until November 30, 2020, to either (1)

   notify the Court of his intention to withdraw his motion for sentence reduction; or (2) file a

   brief in support of his motion stating the basis for his claim. Dkt. 226. Mr. Boyd was informed

   that a brief was necessary “because no basis to grant a motion for reduction of sentence has

   been identified.” Id. The Court warned Mr. Boyd that his motion might be denied without

   further notice if he did not timely comply. Id.

          The deadline for Mr. Boyd to withdraw his motion or file a supporting brief has passed,

   and he has not filed a notice of withdrawal or a supporting brief. As the Court previously

   observed, Mr. Boyd's motion to reduce his sentence under the First Step Act identifies no basis
Case 1:17-cr-00190-TWP-TAB Document 227 Filed 12/07/20 Page 2 of 2 PageID #: 1145




   on which the Court could grant relief. Accordingly, the motion to reduce sentence under the

   First Step Act, dkt. [198], is denied.

          IT IS SO ORDERED.


   Date: 12/7/2020




   Distribution:

   All Electronically Registered Counsel

   Victor Boyd
   Reg. No. 15902-028
   USP Big Sandy
   U.S. Penitentiary
   P.O. Box 2068
   Inez, KY 41224




                                               2
